DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on January 05, 2021. The application contains claims 1-20: 
Claims 1-3, 5, 8, 10, 12, and 17 are amended
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 05, 2021 has been entered.

Response to Arguments
Applicant's arguments and amendments filed on January 05, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 112
The amendments to claims are acknowledged and the corresponding claim rejections are withdrawn.


Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to the new limitations are moot in view of the new ground(s) of rejection necessitated by the new limitations introduced with the amendments. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 is amended but the status “Previously Presented” does not correctly reflect this. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “selecting a subset of sequences from the plurality of sequences, each sequence in the subset corresponding to a first hash that is divisible a number” as a claim limitation in lines 6-7. 
Dependent claims 13-20 are also rejected for inheriting the deficiency from their corresponding independent claim 12, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 8756249 B1), in view of Antoun et al. (US 9514312 B1), and as evidenced in Wang (US 20090100055 A1).

With regard to claim 1,
Wallace teaches
a non-transitory computer-readable storage medium for generating file fingerprints (Col. 13, lines 25-34, Abstract), the storage medium storing instructions, when executed by one or more processors (Claim 15: a processor), cause the one or more processors to perform operations comprising: 
obtaining a string of characters within a file (Col. 7, lines 8-15; Col. 10, lines 9-27: obtain a file containing a string); 
dividing the string of characters into a plurality of sequences (Col. 7, lines 8-15; Col. 6, lines 6-30; Fig. 4A and 4B, 402: break the file into chunks);
generating a plurality of hashes respectively for the plurality of sequences, wherein generation of each of the plurality of hashes includes a first calculation of a hash function based on characters within the corresponding sequence (Col. 7, lines 15-21; Fig. 4A and 4B, 403: generate a unique hash value for each chunk by applying hashing algorithms, where the hash value is calculated based on the content in each chunk);
selecting, from the plurality of sequences, a subset of sequences with corresponding hashes (Col. 9, lines 7-11: select a sampled sub-set of the chunk hash values, where the sub-set of hash values corresponds to a subset of chunks, i.e., sequences); 
Wallace does not explicitly teach
for each of the subset of sequences, determining a new sequence in the string of characters that is shifted from the each sequence by one or more characters, wherein the new sequence and the each sequence have one or more overlapping characters; 
determining a new hash (hk-2) based on the new sequence, wherein generation of the new hash includes a second calculation of the hash function based on characters within the new sequence and the second calculation of the hash function reuses the first calculation of the hash function on the one or more overlapping characters; 
adding at least the determined new hash (hk-2) and an index (k-2) of the determined new hash to a hash list; and 

Antoun teaches
	for each of the subset of sequences, determining a new sequence in the string of characters that is shifted from the each sequence by one or more characters, wherein the new sequence and the each sequence have one or more overlapping characters (Fig. 3; Col. 6, lines 36-42: for substring, this, drop the first letter and add the next letter from the string to obtain a new substring, hisi, where hisi is shifted from this by one character and they overlap characters his); 
	determining a new hash (hk-2) based on the new sequence, wherein generation of the new hash includes a second calculation of the hash function based on characters within the new sequence and the second calculation of the hash function reuses the first calculation of the hash function on the one or more overlapping characters (Fig. 3; Col. 6, lines 32-44: apply the rolling hash function to the new substring discussed above to generate a new hash value. The limitation "the second calculation of the hash function reuses the first calculation of the hash function on the one or more overlapping characters" is how a rolling hash function works thus is inherently taught. The symbol hk-2 has no special meaning other than a reference to a new hash); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace to incorporate the teachings of Antoun to first divide a string of characters into a plurality of non-overlapping sequences and generate a hash value for each sequence and then select a subset from the sequences via the conventional hash-selection algorithm before applying the rolling hash algorithm on the subset to generate a fingerprint. Doing so would significantly reduce the number of hash values to be generated while still ensure generating reliable fingerprints by applying the rolling hash algorithm to only a subset of the sequences of characters. 
Wallace and Antoun do not explicitly teach
k-2) and an index (k-2) of the determined new hash to a hash list; and 
generating a fingerprint for the file based on the hash list.
However, a fingerprint generated for a file inherently includes not only the hash values calculated for each sub-sequence of the file but also the relative position of each sub-sequence inside the file. Without an index or equivalent information to indicate the relative positon of each sub-sequence, there would be no way of differentiating two files containing the same two sub-sequences but in different orders. This is also evidenced in Wang as explained below.
adding at least the determined new hash (hk-2) and an index (k-2) of the determined new hash to a hash list (Fig. 2A-2D; [0124]; [0135]: the fingerprint bucket list 250 is a linked list and corresponds to “a hash list”, and fs bitmap contains all possible locations of the segment in any fingerprints thus teaches “an index”; The symbol (k-2) has no special meaning other than a reference to an index); and 
generating a fingerprint for the file based on the hash list  (Fig. 2A-2D; [0122]-[0124]).

With regard to claim 2,
As discussed regarding claim 1, Wallace and Antoun teach all the limitations.
Antoun further teaches
the storage medium of claim 1, wherein the plurality of sequences comprise k-grams, the k-grams comprising sequences of k-characters from the string of characters (divide the string into substrings of size k, e.g., k-grams, Fig. 3, 305; Col. 6, lines 32-44).

With regard to claim 3,
Wallace teaches
a system for generating file fingerprints (Abstract), the system comprising:
 one or more processors (Claim 15: a processor); and
a memory (Claim 15: a memory) storing instructions that, when executed by the one or more processors, cause the system to perform: 
obtaining a string of characters within a file (Col. 7, lines 8-15; Col. 10, lines 9-27: obtain a file containing a string); 
dividing the string of characters into a plurality of sequences (Col. 7, lines 8-15; Col. 6, lines 6-30; Fig. 4A and 4B, 402: break the file into chunks);
generating a plurality of first hashes for the plurality of sequences (Col. 7, lines 15-21; Fig. 4A and 4B, 403: generate a unique hash value for each chunk by applying hashing algorithms, where the hash value is calculated based on the content in each chunk);
selecting a subset of sequences from the plurality of sequences, each sequence in the subset corresponding to a first hash (Col. 9, lines 7-11: select a sampled sub-set of the chunk hash values, where the sub-set of hash values corresponds to a subset of chunks, i.e., sequences); 
Wallace does not explicitly teach
for each sequence in the subset, determining a second sequence that is shifted from the each sequence by one or more characters; 
generating a second hash (hk-2) for the second sequence based on the first hash corresponding to the each sequence; 
adding at least the second hash (hk-2) and an index (k-2) of the second hash to a hash list; and
generating a fingerprint for the file based on the hash list.
Antoun teaches
	for each sequence in the subset, determining a second sequence that is shifted from the each sequence by one or more characters (Fig. 3; Col. 6, lines 36-42: for substring, this, drop the first letter and add the next letter from the string to obtain a new substring, hisi, where hisi is shifted from this by one character and they overlap characters his); 
	generating a second hash (hk-2) for the second sequence based on the first hash corresponding to the each sequence (Fig. 3; Col. 6, lines 32-44: apply the rolling hash function to the new substring discussed above to generate a new hash value. The symbol hk-2 has no special meaning other than a reference to a new hash); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace to incorporate the teachings of Antoun to first divide a string of characters into a plurality of non-overlapping sequences and generate a hash value for each sequence and then select a subset from the sequences via the conventional hash-selection algorithm before applying the rolling hash algorithm on the subset to generate a fingerprint. Doing so would significantly reduce the number of hash values to be generated while still ensure generating reliable fingerprints by applying the rolling hash algorithm to only a subset of the sequences of characters. 
Wallace and Antoun do not explicitly teach
adding at least the second hash (hk-2) and an index (k-2) of the second hash to a hash list; and
generating a fingerprint for the file based on the hash list.
However, a fingerprint generated for a file inherently includes not only the hash values calculated for each sub-sequence of the file but also the relative position of each sub-sequence inside the file. Without an index or equivalent information to indicate the relative positon of each sub-sequence, there would be no way of differentiating two files containing the same two sub-sequences but in different orders. This is also evidenced in Wang as explained below.
adding at least the second hash (hk-2) and an index (k-2) of the second hash to a hash list (Fig. 2A-2D; [0124]; [0135]: the fingerprint bucket list 250 is a linked list and corresponds to “a hash list”, and fs bitmap contains all possible locations of the segment in any fingerprints thus teaches “an index”; The symbol (k-2) has no special meaning other than a reference to an index); and 
generating a fingerprint for the file based on the hash list (Fig. 2A-2D; [0122]-[0124]).

With regard to claim 4,
As discussed regarding claim 3, Wallace and Antoun teach all the limitations.
Antoun further teaches
the system of claim 3, wherein: 
generation of the plurality of first hashes includes a first calculation of a hash function based on characters within each of the plurality of sequences (apply a rolling hash function to the first substring to generate a first hash value, Fig. 3, 305; Col. 6, lines 32-44); 
generation of the second hash includes a second calculation of the hash function based on characters within the second sequence (apply the rolling hash function to the second substring to generate a second hash value, Fig. 3, 305; Col. 6, lines 32-44); and 
the second calculation of the hash function reuses a portion of the first calculation of the hash function (This limitation "the second calculation of the hash function reuses a portion of the first calculation of the hash function" is how a rolling hash function works thus is inherently taught by Fig. 3, 305; Col. 6, lines 32-44).

With regard to claim 5,
As discussed regarding claim 4, Wallace and Antoun teach all the limitations.
Antoun further teaches
the system of claim 4, wherein the hash function includes a rolling hash, and the second sequence and the each sequence have one or more overlapping characters (Fig. 3; Col. 6, lines 32-42: a rolling hash; for substring, this, drop the first letter and add the next letter from the string to obtain a new substring, hisi, where hisi is shifted from this by one character and they overlap characters his).

With regard to claim 6,
As discussed regarding claim 3, Wallace and Antoun teach all the limitations.
Wallace further teaches
the system of claim 3, wherein the dividing the string of characters into a plurality of sequences comprises:
dividing the string of characters into a plurality of sequences that are continuous and equal in length (Fig. 4A and 4B, 402; Col. 8, lines 58-67; Col. 9, lines 1-23; Col. 6, lines 6-30).

With regard to claim 7,
As discussed regarding claim 6, Wallace and Antoun teach all the limitations.
Antoun further teaches
the system of claim 6, wherein the plurality of sequences comprise k-grams, the k-grams comprising sequences of k-characters from the string of characters (each substring is of size k, i.e., k-grams, Fig. 3, 305; Col. 6, lines 32-44)

With regard to claim 8,
As discussed regarding claim 3, Wallace and Antoun teach all the limitations.
Wallace and Antoun further teach
the system of claim 3, wherein the generating a fingerprint for the file based on the hash list comprises:
returning the hash list as the fingerprint for the file (as discussed in claim 3, this limitation is inherent in fingerprint generation for a file, and is taught by both references).

With regard to claim 9,
As discussed regarding claim 3, Wallace and Antoun teach all the limitations.
Antoun further teaches
the system of claim 3, wherein the second sequence is shifted from the each sequence by one or two characters in a reverse direction (a rolling hash function operates upon a moving window in a string of characters, wherein the moving window can move in both directions, forward or backward, Fig. 3, 305; Col. 6, lines 32-44).

With regard to claim 10,
As discussed regarding claim 3, Wallace and Antoun teach all the limitations.
Wallace and Antoun further teach 
the system of claim 3, further comprising:
adding the first hash (hk) and an index (k) of the first hash to the hash list (this has been addressed in the parent claim 3).

With regard to claim 11,
As discussed regarding claim 3, Wallace and Antoun teach all the limitations.
Antoun further teaches 
the system of claim 3, wherein obtaining the string of characters within the file includes: 
obtaining the file, the file including text (Fig. 4, block 401; Col. 6, lines 58-61); 
extracting the text of the file (Fig. 4, block 403; Col. 6, lines 58-67); and 
normalizing the extracted text of the file (Fig. 4, block 407; Col. 7, lines 28-34).

With regard to claim 12,
Wallace teaches
a method for generating file fingerprints (Abstract), the method comprising:
obtaining a string of characters within a file (Col. 7, lines 8-15; Col. 10, lines 9-27: obtain a file containing a string); 
dividing the string of characters into a plurality of sequences (Col. 7, lines 8-15; Col. 6, lines 6-30; Fig. 4A and 4B, 402: break the file into chunks);
generating a plurality of first hashes for the plurality of sequences (Col. 7, lines 15-21; Fig. 4A and 4B, 403: generate a unique hash value for each chunk by applying hashing algorithms, where the hash value is calculated based on the content in each chunk);
selecting a subset of sequences from the plurality of sequences, each sequence in the subset corresponding to a first hash that is divisible a number (Col. 9, lines 7-11: select a sampled sub-set of the chunk hash values, where the sub-set of hash values corresponds to a subset of chunks, i.e., sequences. Please refer to the 112(b) above for the indefiniteness of “a first hash that is divisible a number”); 
Wallace does not explicitly teach
for each sequence in the subset, determining a second sequence that is shifted from the each sequence by one or more characters; 
generating a second hash (hk-2) for the second sequence based on the first hash corresponding to the each sequence; 
adding at least the second hash (hk-2) and an index (k-2) of the second hash to a hash list; and
generating a fingerprint for the file based on the hash list.
Antoun teaches
	for each sequence in the subset, determining a second sequence that is shifted from the each sequence by one or more characters (Fig. 3; Col. 6, lines 36-42: for substring, this, drop the first letter and add the next letter from the string to obtain a new substring, hisi, where hisi is shifted from this by one character and they overlap characters his); 
	generating a second hash (hk-2) for the second sequence based on the first hash corresponding to the each sequence (Fig. 3; Col. 6, lines 32-44: apply the rolling hash function to the new substring discussed above to generate a new hash value. The symbol hk-2 has no special meaning other than a reference to a new hash); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wallace to incorporate the teachings of Antoun to first divide a string of characters into a plurality of non-overlapping sequences and generate a hash value for each sequence and then select a subset from the sequences via the conventional hash-selection algorithm before applying the rolling hash algorithm on the subset to generate a fingerprint. Doing so would significantly reduce the number of hash values to be generated while still ensure generating reliable fingerprints by applying the rolling hash algorithm to only a subset of the sequences of characters. 
Wallace and Antoun do not explicitly teach
adding at least the second hash (hk-2) and an index (k-2) of the second hash to a hash list; and
generating a fingerprint for the file based on the hash list.
However, a fingerprint generated for a file inherently includes not only the hash values calculated for each sub-sequence of the file but also the relative position of each sub-sequence inside the file. Without an index or equivalent information to indicate the relative positon of each sub-sequence, there would be no way of differentiating two files containing the same two sub-sequences but in different orders. This is also evidenced in Wang as explained below.
adding at least the second hash (hk-2) and an index (k-2) of the second hash to a hash list (Fig. 2A-2D; [0124]; [0135]: the fingerprint bucket list 250 is a linked list and corresponds to “a hash list”, and fs bitmap contains all possible locations of the segment in any fingerprints thus teaches “an index”; The symbol (k-2) has no special meaning other than a reference to an index); and 
generating a fingerprint for the file based on the hash list (Fig. 2A-2D; [0122]-[0124]).

With regard to claim 13,
As discussed regarding claim 12, Wallace and Antoun teach all the limitations.
Antoun further teaches
the method of claim 12, wherein: 
generation of the plurality of first hashes includes a first calculation of a hash function based on characters within each of the plurality of sequences (apply a rolling hash function to the first substring to generate a first hash value, Fig. 3, 305; Col. 6, lines 32-44); 
generation of the second hash includes a second calculation of the hash function based on characters within the second sequence (apply the rolling hash function to the second substring to generate a second hash value, Fig. 3, 305; Col. 6, lines 32-44); and 
the second calculation of the hash function reuses a portion of the first calculation of the hash function (This limitation "the second calculation of the hash function reuses a portion of the first calculation of the hash function" is how a rolling hash function works thus is inherently taught by Fig. 3, 305; Col. 6, lines 32-44).

With regard to claim 14,
As discussed regarding claim 13, Wallace and Antoun teach all the limitations.
Antoun further teaches
the method of claim 13, wherein the hash function includes a rolling hash (Col. 6, lines 32-44).

With regard to claim 15,
As discussed regarding claim 12, Wallace and Antoun teach all the limitations.
Wallace further teaches
the method of claim 12, wherein the dividing the string of characters into a plurality of sequences comprises:
dividing the string of characters into a plurality of sequences that are continuous and equal in length (Fig. 4A and 4B, 402; Col. 8, lines 58-67; Col. 9, lines 1-23; Col. 6, lines 6-30).

With regard to claim 16,
	As discussed regarding claim 15, Wallace and Antoun teach all the limitations.
Antoun further teaches
the method of claim 15, wherein the plurality of sequences comprise k-grams, the k-grams comprising sequences of k-characters from the string of characters (each substring is of size k, i.e., k-grams, Fig. 3, 305; Col. 6, lines 32-44).

With regard to claim 17,
As discussed regarding claim 12, Wallace and Antoun teach all the limitations.
Wallace and Antoun further teach
the method of claim 12, wherein the generating a fingerprint for the file based on the hash list comprises:
returning the hash list as the fingerprint for the file (as discussed in claim 12, this limitation is inherent in fingerprint generation for a file, and is taught by both references).

With regard to claim 18,
As discussed regarding claim 12, Wallace and Antoun teach all the limitations.
Antoun further teaches
the method of claim 12, wherein the second sequence is shifted from the each sequence by one or two characters in a reverse direction (a rolling hash function operates upon a moving window in a string of characters, wherein the moving window can move in both directions, forward or backward, Fig. 3, 305; Col. 6, lines 32-44).

With regard to claim 19,
As discussed regarding claim 12, Wallace and Antoun teach all the limitations.
Antoun further teaches 
the method of claim 12, wherein the second sequence is shifted from the each sequence by one or two characters in a forward direction (the shifting from the first substring, i.e., this, to the second substring, i.e., hisi, is one character in a forward direction, Fig. 3, 305; Col. 6, lines 32-44).

With regard to claim 20,
As discussed regarding claim 12, Wallace and Antoun teach all the limitations.
Antoun further teaches
the method of claim 12, wherein obtaining the string of characters within the file includes: 
obtaining the file, the file including text (Fig. 4, block 401; Col. 6, lines 58-61); 
extracting the text of the file (Fig. 4, block 403; Col. 6, lines 58-67); and 
normalizing the extracted text of the file (Fig. 4, block 407; Col. 7, lines 28-34).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/XIAOQIN HU/Examiner, Art Unit 2168    

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168